DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the election of species mailed on January 19, 2021, applicants have amended to limit the plastic to polyphenylene sulfide in the response filed on March 17, 2021.  Claims 1-18 are pending and currently under examination.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the shrinkage ratio is not described in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The term "high" in claims 1-5, 7-13 and 15-18 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
		Note claims 6 and 14 define the density and are therefore not rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirinyan (US 5,108,823).
Sirinyan teaches the metallization of moldings of polyarylene sulfides comprising a modifier, where the polyarylene sulfide is specifically listed to include polyphenylene sulfide (col. 1, ll. 5-8 and ll. 47-51), teaching that inorganic, water-soluble, electrically insulating fillers can be incorporated into the polymer blend, an oxide of cerium is specifically listed as suitable filler (col. 4, l. 66 to col. 5, l. 2, ll. 22-30), where the filler can be present in an amount of 1-90 wt% (col. 5, ll. 10-13), the amount of which overlaps with the claimed amount of 20-80 wt% in instant claim 1 and 40-80 wt% in instant claim 10, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Cerium oxide has a density of about 7 g/cm3, and therefore, would inherently result in an increase in density upon mixing with a polyphenylene sulfide, which has a much lower density of closer to about 1 g/cm3.
Sirinyan is prima facie obvious over instant claims 1, 10 and 18.
As to claims 9 and 15, Sirinyan exemplifies the moldings as comprising 60 wt% polyphenylene sulfide (col. 7, Example 3a and col. 12, Example 3c).
As to claim 17, Sirinyan teaches the fillers as having an average particle size of 0.01-50 micron, preferably 1-8 micron and more preferably 2-3 micron (col. 5, ll. 5-13).
Sirinyan does not teach the claimed tensile strength, flexural strength, flexural modulus, density, elongation rate, shrinkage ratio or pencil hardness, as claimed; however, consider the following:
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Sirinyan teaches an electroplatable polyphenylene sulfide molded product, comprising a small amount of modifier, such as polycarbonate, polyaryl ether, polyamide, polyester or rubber elastomer, and 1-90 wt% filler, where the filler is specifically listed to include cerium oxide.  Sirinyan teaches that it is well-known that polyphenylene sulfide as excellent thermal, mechanical and dielectric properties (col. 1, ll. 5-8), teaching that there is a desire to improve the adhesion of a metal coating thereto, by addition of a modifier, without sacrificing the desirable mechanical properties provided by the polyphenylene sulfide.  Therefore, one of ordinary skill in the art would not expect the inclusion of a small amount of polymeric modifier to significantly change the mechanical properties. 
Sirinyan teaches a composition comprising polyphenylene sulfide, 2-3 wt% minimum of a modifier, and 1-90 wt% filler, specifically listed to include cerium oxide.  

As to claim 16, Sirinyan teaches the fillers to also include zinc oxide and barium sulfate.  Sirinyan exemplifies a combination of fillers in the examples.  Using a combination of cerium oxide and zinc oxide and/or barium sulfate is prima facie obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 103013118 teaches a polyphenylene sulfide/polyphenylene ether alloy blend comprising glass fiber, a filler, compatibilizer, toughening agent, coupling agent, antioxidant and processing agent, where cerium oxide is specifically listed as a suitable filler.
CN 109694576 teaches a high density polyphenylene sulfide comprising 10-40 wt% PPS, 20-80 wt% metallic fiber or powder, 0-40 wt% glass fibers, 0-20 wt% ceramic powder or fiber, 0.1-0.4 wt% silane coupling agent, 0.5-0.8 wt% oxazoline group containing polymer, and 1-2 wt% epoxy-terminated ethylene, 3; however, does not teach or suggest suitable types of “metal or mineral fibers or particles”.
CN 110054895 and TW 201930429 do not qualify as prior art, but are the foreign equivalents of the claimed invention.
CN 111348861 does not qualify as prior art but teaches a composite having a density of 2-7 g/cm3 comprising 60-90 wt% of metal or ceramic material having a density of greater than 5 g/cm3, specifically listed to include cerium oxide, 10-32 wt% of a thermoplastic material, 0-8 wt% reinforcing material and 0-3 wt% pigment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brieann R Johnston/Primary Examiner, Art Unit 1768